In an action pursuant to the Federal Employer’s Liability Act, defendant Staten Island Rapid Transit Operating Authority appeals from so much of a judgment of the Supreme Court, Richmond County, entered February 8, 1974, as is in favor of plaintiff and against it, upon a jury verdict in the amount of $112,500. Judgment reversed insofar as appealed from, on the law, and, as between plaintiff and defendant Staten Island Rapid Transit, action severed and new trial granted, upon the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $75,000 and to the entry of an amended judgment accordingly, in which event the judgment, insofar as appealed from and as so reduced and amended, is affirmed, without costs. This court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion the verdict *834was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.